IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50167
                         Summary Calendar



RUBY STEEN,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,

                                         Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-97-CV-142
                         - - - - - - - - - -
                          September 17, 1998

Before POLITZ, Chief Judge, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ruby Steen appeals the district court’s judgment affirming

the decision of the Commissioner of Social Security denying her

claim for disability insurance benefits and supplemental security

income.   She argues that the district court and the Commissioner

failed to apply the correct legal standards in reviewing her case

and that the Commissioner’s decision is not supported by

substantial evidence.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 98-50167
                               -2-

     After careful review of the record and the arguments, we

hold that the district court’s and the Commissioner’s decisions

that Steen was “not disabled” are consistent with applicable

legal standards and are supported by substantial evidence.     See

Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir. 1994); Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).

     AFFIRMED.